Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sora et al. (WO2012/172829).
2.	Regarding claims 1, 4, 6-9, Sora teaches a power supply device comprising: a plurality of secondary battery cells disposed adjacent to each other; and a separator interposed between the secondary battery cells adjacent to each other, wherein the separator is made of a flexible material that has both a heat insulating property and restoring force in such a way that the separator deforms when being pressed by each of the secondary battery cells and recovers an original shape of the separator.
3.	Sora teaches an electric vehicle comprising a power device (page 15). The electric vehicle inherently comprises a traction motor is an electric motor used for propulsion of an electric vehicle. Sora’s electric vehicle inherently meets the limitations of claims 7 and 8.

    PNG
    media_image1.png
    668
    803
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sora et al. (WO2012/172829) as applied to claim 1 in view of Palanchon et al. (US 20110189525).
5.	Regarding claims 2, 3 the complete discussion of Sora as applied to claim 1 is incorporated herein. Sora teaches the separator has a sheet shape (see Fig. above).
6.	But Sora is silent about the limitations of claims 2 and 3.
7.	Palanchon teaches a thickness of the separator 20 being pressed by each of the secondary battery cells 16 is 1 mm [0021], and the separator appears to have a mesh structure 20A and 20B and forms a thermal propagation prevention layer with a heat insulating property owing to air that exists in a vacant space of the mesh structure (Figs. 6-8) for the benefit of a heat exchange structure remains in thermal contact with the battery stacks throughout a range of normal battery operating temperatures [0020].
8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sora with Palanchon’s teachings of a thickness of the separator 20 being pressed by each of the secondary battery cells 16 is 1 mm [0021], and the separator appears to have a mesh structure 20A and 20B and forms a thermal propagation prevention layer with a heat insulating property owing to air that exists in a vacant space of the mesh structure (Figs. 6-8) for the benefit of a heat exchange structure remains in thermal contact with the battery stacks throughout a range of normal battery operating temperatures.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sora et al. (WO2012/172829) as applied to claim 1 in view of Choi et al. (US 20160204390).

11.	But Sora is silent about the limitations of claim 5.
12.	Choi teaches an extremely deformable structure which is a junction part (separator) between battery cells (Fig. 2) including a combination metal, fiber, and a resin (insulating material) for the benefit of having a structure in which unit cells are connected to each other by applying a mechanical connecting means such as a junction part [0053-0054].
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sora with Choi’s teachings of an extremely deformable structure which is a junction part (separator) between battery cells including a combination metal, fiber, and a resin (insulating material) for the benefit of having a structure in which unit cells are connected to each other by applying a mechanical connecting means such as a junction part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722